              STEWART LEE KARLIN LAW GROUP, P.C.
                              111 John Street, 22nd Floor
                              New York, New York 10038
                                (212) 792-9670/Office
                                  (212) 732-4443/Fax
                                    cnk@stewartkarlin.com
NATALIA KAPITONOVA, ESQ.
MEMBER OF THE BAR                                          Concentrating in Employment, Education and
NEW YORK & NEW JERSEY                                      Insurance Law

                                                           Website: www.stewartkarlin.com
October 08, 2020
Via ECF
Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
Re:   Reyna Arroyo v. The Department of Education of the City of New York
      19-CV-7416 (ER)
Dear Judge Ramos:

I am attorney also representing Plaintiff Arroyo in this matter. In accordance with this Clerk’s
deficiency notice received today, Plaintiff is requesting permission to re-file the amendment
complaint. I have contacted opposing counsel and she has graciously consented to this request.

As Your Honor will recall, the due date for the amended complaint was on September 30, 2020.
Plaintiff timely filed the amended complaint on September 30, 2020. (Dkt No. 32) However, today
the Clerk noted deficiencies in the filing when the undersigned accidently clicked on the wrong
prompt regarding the selection of the wrong parties to whom the complaint is against.

Thus, it is respectfully submitted that the request for permission to refile the amended complaint
to correct the deficiencies be granted.

Thank you for your consideration herein.

Very truly yours,

s/ Natalia Kapitonova
NATALIA KAPITONOVA, ESQ.

Alana Rachel Mildner, ACC via ECF
